PER CURIAM.
Bryan Goode appeals from the judgments and sentences entered in four separate cases. We affirm his convictions but reverse and remand for resentencing because of various guideline scoresheet errors.
At sentencing, the trial court did not have the benefit of Dillard v. State, 728 So.2d 725 (Fla.1999), wherein the supreme court explained the procedures to be followed where, as here, two versions of the guidelines are involved. See also Quinn v. State, 692 So.2d 988 (Fla. 5th DCA 1997) (“[T]he trial court was required to receive two scoresheets and impose a guidelines sentence pursuant to each scoresheet.”).
Goode’s remaining points on appeal are either without merit or have not been preserved for review.
REVERSED and REMANDED for re-sentencing.
DAUKSCH, GOSHORN and ANTOON, JJ., concur.